COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     The City of Houston v. Frank Nicolai and Debora Nicolai as parents of
                         Caroline Nicolai, deceased

Appellate case number:   01-20-00327-CV

Trial court case number: 2013-75121

Trial court:             164th District Court of Harris County

       Appellant, the City of Houston, has filed a “Motion to Transfer Record from Prior
Related Appeal.” The motion is granted.

       Accordingly, we order the Clerk of this Court to transfer the clerk’s record in appeal
number 01-16-00184-CV, styled City of Houston v. Frank Nicolai and Debora Nicolai as
parents of Caroline Nicolai, deceased, to the present appeal, appellate number 01-20-00327-CV,
styled City of Houston v. Frank Nicolai and Debora Nicolai as parents of Caroline Nicolai,
deceased. The transferred record will be designated as volume 1 of the clerk’s record in the
present appeal.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_____________________
                              Acting individually


Date: April 28, 2020